Citation Nr: 1631298	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-25 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Whether the reduction of the rating for service-connected dysthymic disorder with secondary alcohol abuse, from compensable to noncompensable, effective July 1, 2009, was proper.

2. Entitlement to an initial rating in excess of 10 percent for dysthymic disorder with secondary alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 2005 to June 2008.  This case comes before the Board of Veterans Affairs (Board) on appeal from Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office rating decisions in August 2008 and April 2009.  The August 2008 rating decision, inter alia, (1) granted service connection for dysthymic disorder with secondary alcohol abuse with an evaluation of 10 percent, effective June 15, 2008; (2) granted service connection for lumbar spine, recurrent with an evaluation of 20 percent, effective June 15, 2008; (3) granted service connection for pseudo folliculitis barbae, face and neck with a noncompensable evaluation, effective June 15, 2008; (4) denied service connection for a right shoulder strain; and (5) denied service connection for shortness of breath.  The April 2009 rating decision reduced the rating for dysthymic disorder with secondary alcohol abuse from 10 percent to noncompensable, effective July 1, 2009.  

The only issues before the Board is whether the reduction in rating for dysthymic disorder with secondary alcohol abuse was proper and entitlement to an initial rating in excess of 10 percent for dysthymic disorder with secondary alcohol abuse. 

A January 2014 Board decision (by a VLJ other than the undersigned), remanded the case for further development.  The case is now assigned to the undersigned.

A February 2015 letter from the Veteran's representative requested a hearing on the issue of a proposed reduction in rating for service-connected lumbar spine from 20 percent to 10 percent, but the Agency of Original Jurisdiction (AOJ) has not scheduled a hearing.  As the issue is not currently before the Board, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an initial rating in excess of 10 percent is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. An August 2008 rating decision granted service connection for dysthymic disorder with secondary alcohol abuse with a compensable (10 percent) evaluation, effective June 15, 2008.

2. By a rating in January 2009, the RO proposed to reduce from compensable (10 percent) to noncompensable (0 percent rating) the rating for dysthymic disorder.

3. An April 2009 rating decision implemented the reduction of the rating for dysthymic disorder from compensable (10 percent) to noncompensable (0 percent rating), effective July 1, 2009; the decision was based on a December 2008 examination which is inadequate for rating purposes.


CONCLUSION OF LAW

The decision to reduce the rating for dysthymic disorder with secondary alcohol abuse from compensable (10 percent) to noncompensable (0 percent rating) was not proper, and a restoration of a compensable (10 percent) rating is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105; 3.344, 4.6, 4.130, Diagnostic Code 9433 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought (restoration of a compensable (10 percent rating) for dysthymic disorder), is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Veteran was initially awarded service connection for dysthymic disorder with secondary alcohol abuse with a compensable rating, effective June 2008, in an August 2008 rating decision.

In a January 2009 rating decision, the RO proposed to reduce, from compensable to noncompensable, the rating for dysthymic disorder.  Then in an April 2009 rating decision, the RO determined that the proposed rating reduction was warranted to be effective July 1, 2009.  The rating decision was based in large part on findings in December 2008 VA examination report.  On July 1, 2009, the reduction was effectuated.

Under 38 C.F.R. § 3.103(b)(2), no award of compensation will be reduced unless the beneficiary is notified of such adverse action and has been provided a period of 60 days to submit evidence showing that the adverse action should not be taken.  38 C.F.R. § 3.103(b)(2) (2015).

In this case, the RO notified the Veteran through a letter in January 2009 that it proposed to take adverse action by reducing the disability rating assigned for his service-connected dysthymic disorder from compensable to noncompensable, which would reduce his combined evaluation for all service-connected disabilities from 30 to 20 percent.  The Veteran was given a period of 60 days after that letter to submit evidence showing that the disability rating should not be reduced.  Therefore, the record indicates that the RO complied with the specific notice provisions applicable to rating reductions.  See 38 C.F.R. §§ 3.103(b)(2), 3.105(e).  The critical question, then, becomes whether the reduction in rating was proper based on the evidence of record.

With respect to whether the evidentiary requirements for reducing the disability ratings have been met in this case, the Board notes that 38 C.F.R. § 3.344, as pertaining to stabilization of disability ratings, is not for application, because the compensable rating for the dysthymic disorder had not been in effect for a period in excess of 5 years.  Rather, the rating was only in effect from June 15, 2008, until the reduction was effectuated on July 1, 2009.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that duration of rating is measured from effective date of actual reduction).  According to 38 C.F.R. § 3.344(c), in cases where a disability rating has been in effect for less than 5 years, as in this case, examinations disclosing an improvement in a disability warrant a rating reduction.  See 38 C.F.R. § 3.344(c).

The Court has held that a rating reduction must be based on improvement in a disability that reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  A rating reduction also must be based on adequate examinations and opinions.  Tucker v. Derwinski, 2 Vet. App. 201 (1992).

In this case, it is not clear that the December 2008 opinion, on which the reduction was based (at least in part), is adequate to support the subsequent decision to reduce the Veteran's disability evaluation.  The examiner failed to provide an adequate rationale for how or why the Veteran's symptoms improved in the context of the Veteran's ability to function under the ordinary conditions of life and work.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").  Therefore, remand for an adequate examination and opinion is required.

In light of the inadequacy of the December 2008 examination report, the Board may not conclude that the evidence was adequate to support the rating reduction at issue in this case. See Brown, at 420-21; and Tucker, at 203.  Because the evidence was not sufficient to support the reduction in the Veteran's disability rating from compensable to noncompensable for his service connected dysthymic disorder, restoration of the compensable (10 percent) evaluation assigned for dysthymic disorder with secondary alcohol abuse is warranted. 





ORDER

Restoration of a compensable (10 percent) rating for the Veteran's dysthymic disorder is granted, subject to the regulations governing payment of monetary awards.


REMAND

The January 2014 Board remand ordered a psychiatric evaluation to ascertain if the Veteran has any acquired psychiatric disorder, including the Veteran's service-connected dysthymic disorder, and to determine the current nature and severity of any acquired psychiatric disorder, including dysthymic disorder. 

In compliance with the January 2014 remand, the Veteran was provided a VA examination in February 2014.  The February 2014 VA examiner opined "that the Veteran does not meet nor has ever met DSM-IV diagnostic criteria for dysthymic disorder or a depressive disorder."   The examiner also opined "current treatment providers have been erroneously diagnosing the Veteran with dysthymic disorder based on inaccurate service-connection diagnosis." 

Based on finding that the Veteran did not have dysthymic disorder, the February 2014 examiner also opined his past occupational and social impairment was attributed to drug and alcohol use, and his current occupational and social impairment is attributed only to drug use.

However, the Veteran was diagnosed with dysthymic disorder on May 2008 VA fee based examination, and received service connection for dysthymic disorder with secondary alcohol abuse in an August 2008 rating decision. 

The rationale for the February 2014 VA examiner's opinion directly conflicts with this contemporaneous evidence of record.  Thus, the Board finds that the February 2014 VA examination is inadequate because it was based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").  Consequently, a remand for a new VA examination is necessary to ensure compliance with the Board's instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record the complete clinical records of all VA psychiatric evaluations and treatment the Veteran has received since April 2014, to include Pittsburgh VA Medical Center.  He should also be asked to identify (and provide authorizations for VA to secure records of) any private evaluations and/or treatment he has received for disability not associated with the record.  The AOJ should secure for the record complete clinical records of all such evaluations/treatment from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received. 

2. Thereafter, the AOJ should arrange for the Veteran to be examined by a different VA psychiatrist or psychologist to determine the current severity of the Veteran's dysthymic disorder.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should also have available for review the 38 C.F.R. § 4.130 criteria for rating mental disorders.  

Based on review of the record and interview and examination of the Veteran, the examiner should offer an opinion regarding the impact of the Veteran's service-connected dysthymic disorder on his ability to engage in substantially gainful employment consistent with his education and experience.  

The examiner must include rationale with all opinions

3. The AOJ should then review the record and readjudicate the claim for a higher rating.  If it remains denied, the AOJ should issue and appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


